Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 12, 1992, which assessed Oxford University Press for additional unemployment insurance contributions.
Oxford University Press (hereinafter Oxford) publishes the Oxford English Dictionary. To update the dictionary, Oxford retains the services of "keyers” and "readers”. Keyers select words from written materials and enter them onto a computer database. Readers review written materials and select new words or old words with different meanings which are also placed on a database. Claimant worked as both a keyer and a reader. Oxford provided the individuals with instructions on each assignment. The written materials were provided by Oxford or were selected by the individuals subject to Oxford’s approval. The rate of pay was set by Oxford and claimant was required to submit a monthly report on the number of hours worked and number of entries made. The individuals’ work was reviewed by Oxford and could be rejected if not satisfactory. Oxford reimbursed the individuals for their business expenses including the costs of diskettes, mailing postage and reading materials. Under these circumstances and based on the record before us, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that Oxford exercised sufficient direction and control over the services performed by claimant and other persons similarly situated to establish their status as employees (see, Matter of O’Connor [Howell-Hartnett], 165 AD2d 946; Matter of Furno [Panasonic Co.—Roberts], 102 AD2d 937, lv denied 63 NY2d 610; see generally, Matter of Rivera [State Line Delivery Serv. —Roberts], 69 NY2d 679, cert denied 481 US 1049).
Weiss, P. J., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.